Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-3 and 5-21 are pending.  Claim 4 has been canceled.  Note that, Applicant’s amendment and arguments filed 3/8/22 have been entered.
  Claim 20 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on September 24, 2021.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 8, 2022, has been entered.
Objections/Rejections Withdrawn
	The following objections/rejections as set forth in the Office action mailed 12/14/21 have been withdrawn:
	The rejection of claim 18 under 35 U.S.C. 103 as being unpatentable over Hulskotter et al (US 2015/0315522) as applied to claims 1-3, 5-13, 16, 17, and 19 above, and further in view of Borne (US 2009/0014029), has been withdrawn.
Priority

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 5-13, 16, 17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Hulskotter et al (US 2015/0315522).
	Hulskotter et al teach a hard surface cleaning composition containing from 1% to 60% by weight of the composition of a surfactant system, and from 0.1% to 10% by weight of a cleaning amine which is the same as recited by instant claim 16.  See Abstract.  Suitable surfactants include anionic surfactants selected from the group consisting of alkyl sulfate, alkyl alkoxy sulfate, and mixtures thereof.  Additionally, suitable surfactants include amphoteric and zwitterionic surfactants, and optionally, a nonionic surfactant.  See column 3, lines 45-69.  Suitable anionic surfactants include linear and branched alkyl sulfates and ethoxylated alkyl sulfates which are the same as recited by the instant claims and have a degree of branching from about 5% to about 40%.  See column 3, line 5 to column 5, line 60.  Suitable nonionic surfactants include the condensation products of aliphatic alcohols with from 1 to 25 moles of ethylene oxide, alkylpolyglucosides, etc., which may be used in amounts from 0.1 to 40% by weight.  Suitable amphoteric surfactants include amine oxides, such as cocodimethyl 
	Hulskotter et al do not teach, with sufficient specificity, a composition containing an anionic surfactant which is a mixture of linear and branched alkyl sulfates and alkyl ethoxy sulfates, a co-surfactant, and the other requisite components of the composition in the specific amounts as recited by the instant claims.  
	Nonetheless it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to formulate a composition containing an anionic surfactant which is a mixture of linear and branched alkyl sulfates and alkyl ethoxy sulfates, a co-surfactant, and the other requisite components of the composition in the specific amounts as recited by the instant claims, with a reasonable expectation of success and similar results with respect to other disclosed components, because the broad teachings of Hulskotter et al suggest a composition containing an anionic surfactant which is a mixture of linear and branched alkyl sulfates and alkyl ethoxy sulfates, a co-surfactant, and the other requisite components of the composition in the specific amounts as recited by the instant claims.  
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Hulskotter et al (US 2015/0315522) as applied to claims 1-3, 5-13, 16, 17, and 19 above, and further in view of EP 2,757,144.
Hulskotter et al are relied upon as set forth above.  However, Hulskotter et al do not teach the use of an alkyl polyglycoside surfactant having the specific degree of polymerization as recited by the instant claims.  

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use an alkyl polyglycoside having a degree of polymerization, for example, of 1, in the composition taught by Hulskotter, with a reasonable expectation of success, because ‘144 teaches the use of an alkyl polyglycoside having a degree of polymerization, for example, of 1, in a similar composition and further, Hulskotter et al teach the use of alkyl polyglycosides in general.  
Claims 15 is rejected under 35 U.S.C. 103 as being unpatentable over Hulskotter et al (US 2015/0315522) as applied to claims 1-3, 5-13, 16, 17, and 19 above, and further in view of Borne (US 2009/0014029).
Hulskotter et al are relied upon as set forth above.  However, Hulskotter et al do not teach the use of an alkoxylated polyethyleneimine or the specific viscosity of the composition as recited by the instant claims.  
Borne teaches a stable liquid detergent composition having a pH of 7.5 to 8.4 and comprising an alkyl ethoxy sulfate surfactant, an amine oxide surfactant,and a polyethyleneimine polymer to provide improved grease cleaning and sudsing and to reduce solution slipperiness. See Abstract.  Suitable polyethyleneimine polymers include those which are the same as recited by the instant claims.  See paras. 13-20.  The viscosity of the composition is from 75 to 200 cps.  
. 
Claims 18 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Hulskotter et al (US 2015/0315522) as applied to claims 1-3, 5-13, 16, 17, and 19 above, and further in view of Post (US 2013/0196890).
Hulskotter et al are relied upon as set forth above.  However, Hulskotter et al do not teach the specific viscosity of the composition as recited by the instant claims.
Post teaches a shelf stable largely aqueous hard surface treatment composition which contains water, at least one or more peroxygen compounds, a betaine surfactant, anionic surfactant, etc.  The compositions have viscosity in the range of about 100-2000 cps.  See Abstract.  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to formulate the composition as taught by Hulskotter et al at a viscosity, for example, of 1000 cps, with a reasonable expectation of success, because Post teaches the formulation of a similar composition at a viscosity, for example, of 1000 cps and further Hulskotter et al teach that the amounts and types of components added to the composition may be varied which would allow for the formulation of the composition at various viscosity values. 
Response to Arguments
With respect to the rejection of the instant claims under 35 USC 103 using Hulskotter et al, Applicant states that Hulskotter et al do not teach or suggest a composition comprising at least one anionic surfactant that consists of a mixture of linear alkyl sulfate, branched alkyl sulfate, linear alkyl ethoxy sulfate, and branched alkyl ethoxy sulfate, wherein from about 5% to about 45% by weight or about 5% to about 30% by weight of the branched alkyl sulfate and branched alkyl ethoxy sulfate is branched alkyl ethoxy sulfate and from about 55% to about 95% by weight or about 70% to about 95% by weight of the branched alkyl sulfate and branched alkyl ethoxy sulfate is branched alkyl sulfate, or that such compositions provide improved sudsing in the presence of greasy and/or particulate soil.  
In response, note that, the Examiner asserts that the teachings of a reference are not limited to the preferred embodiments and that the broad teachings Hulskotter et al suggest compositions containing the same components in the same amounts as recite by the instant claims.  Note that, the fact that a specific embodiment is taught to be preferred is not controlling, since all disclosures of the prior art, including unpreferred embodiments, must be considered.  Merck & Co., Inc. v. Biocraft Labs., Inc., 874 F.2d 804, 807 (Fed. Cir. 1989).  The prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of the disclosed alternatives. See In re Fulton, 391 F.3d 1195, 1201 (Fed. Cir. 2004).  Additionally, disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments.  In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971); a known or obvious composition does not become patentable simply because it has been In re Gurley, 27 F.3d 551, 554, 31 USPQ2d 1130, 1132 (Fed. Cir. 1994); See MPEP 2123(II).  The fact that a reference discloses a multitude of effective combinations does not render any particular formulation less obvious.  Merck & Co., Inc. v. Biocraft Labs, 874 R.2d 804, 808 (Fed. Cir. 1989).  See also, In re Corkill, 771 F.2d 1496, 1500 (Fed. Cir. 1985) (obviousness rejection of claims affirmed in light of prior art teaching that “hydrated zeolites will work” in detergent formulations even though “the inventors selected the zeolites of the claims from amount thousands of compounds”); In re Susi, 440 F.2d 442, 445 (CCPA 1971) (obviousness rejection affirmed where the disclosure of the prior art was huge, but it undeniably included at least some of the compounds recited in appellant’s generic claims and was a class of chemicals to be used for the same purpose as appellant’s additives). 
For example, Hulskotter et al teach that suitable anionic surfactants include C8-C22 carbon containing linear and branched alkyl sulfates and ethoxylated alkyl sulfates which are the same as recited by the instant claims and have a degree of branching from about 5% to about 40%.  Additionally, Hulskotter et al clearly teach that usually the anionic surfactant is a mixture of alkyl sulfate and alkyl alkoxy sulfate surfactants (See paras. 29-36 of Hulskotter et al), which would clearly suggest the anionic surfactant mixture as recited by the instant claims.  Additionally, the Examiner asserts that the broad teachings of Hulskotter et al suggest compositions having the same sudsing in the presence of greasy and/or particulate soil properties as the composition recited by the instant claims because Hulskotter et al teach compositions containing the same components in the same amounts as recited by the instant claims and further, such 
With respect to the rejection of instant claim 14 under 35 USC 103 using Hulskotter et al, further in view of  EP 2,757,144, Applicant states that the teachings of Hulskotter et al are not sufficient to suggest the claimed invention and that the teachings of ‘144 are not sufficient to remedy the deficiencies of Hulskotter et al.  In response, note that, the Examiner asserts that the teachings of Hulskotter et al are sufficient to suggest the claimed invention for the reasons set forth above.  Additionally, the Examiner asserts that ‘144 is analogous prior art relative to the claimed invention and Hulskotter et al and that one of ordinary skill in the art clearly would have looked to the teachings of ‘144 to cure the deficiencies of Hulskotter et al with respect to instant claim 14.  ‘144 is a secondary reference relied upon for its teaching of an alkyl polyglycoside surfactant having the specific degree of polymerization as recited by the instant claims.  The Examiner asserts that one of ordinary skill in the art clearly would have been motivated to use an alkyl polyglycoside having a degree of polymerization, for example, of 1, in the composition taught by Hulskotter, with a reasonable expectation of success, because ‘144 teaches the use of an alkyl polyglycoside having a degree of polymerization, for example, of 1, in a similar composition and further, Hulskotter et al teach the use of alkyl polyglycosides in general.  Thus, the Examiner asserts that the 
With respect to the rejection of instant claims 15 and 18 under 35 USC 103 using Hulskotter et al, further in view of Borne, Applicant states that the teachings of Hulskotter et al are not sufficient to suggest the claimed invention and that the teachings of Borne are not sufficient to remedy the deficiencies of Hulskotter et al.  In response, note that, the Examiner asserts that the teachings of Hulskotter et al are sufficient to suggest the claimed invention for the reasons set forth above.  Additionally, the Examiner asserts that Borne is analogous prior art relative to the claimed invention and Hulskotter et al and that one of ordinary skill in the art clearly would have looked to the teachings of Borne to cure the deficiencies of Hulskotter et al with respect to instant claims 15 and 18.  Borne is a secondary reference relied upon for its teaching of an alkoxylated polyethyleneimine or the specific viscosity of the composition as recited by the instant claims.  The Examiner asserts that one of ordinary skill in the art clearly would have been motivated to use an alkoxylated polyethyleneimine polymer in the composition taught by Hulskotter et al, with a reasonable expectation of success, because Borne et al teach that the use of an alkoxylated polyethyleneimine polymer in combination with an alkyl ethoxyl sulfate and amine oxide surfactant in a similar composition provides enhanced grease cleaning and further, Hulskotter et al teach the use of alkyl ethoxy sulfates and amine oxide surfactants in general.  Thus, the Examiner asserts that the teachings of Hulskotter et al in view of Borne are sufficient to render the claimed invention obvious under 35 USC 103.
In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980); See MPEP 716.02(d)(I). Applicant has not provided on this record a sufficient basis for concluding that the generic scope of protection sought by claim 1 is reasonably commensurate with the In re Greenfield, 571 F.2d 1185, 1189 (CCPA 1978) (obviousness rejection affirmed because evidence establishing that one (or a small number of) species gives unexpected results is inadequate proof); In re Harris, 409 F.3d 1339, 1344 (Fed. Cir. 2005) (Even assuming that the results were unexpected, Harris needed to show results covering the scope of the claimed range.  Alternatively, Harris needed to narrow the claims).  Note that, the evidence in the Specification is not commensurate in scope with the appealed claims.  In re Grasselli, 713 F.2d 731, 743 (Fed. Cir. 1983) (concluding that unexpected results “limited to sodium only” were not commensurate in scope with claims to a catalyst having an “alkali metal metal”).  Appellants have not established that the results using the single embodiment in (Example 3) is representative of the results which would be obtained over the broad scope of compositions covered by the claims).
Additionally, the Examiner would like to point out that Inventive Comp. I does not appear to contain a ratio of branched AES:branched AS that falls within the scope of the instant claims since there is less branched AS than branched AES, and Table 4 which provides the soil mileage index results, is incomplete such that no objective determination as to unexpected and superior results can be made.  Thus, the Examiner asserts that the comparative data provided in the instant specification is not sufficient to show the unexpected and superior properties of the claimed invention in comparison to compositions falling outside the scope of the instant claims.  
Conclusion
Remaining references cited but not relied upon are considered to be cumulative to or less pertinent than those relied upon or discussed above.
Applicant is reminded that any evidence to be presented in accordance with 37 CFR 1.131 or 1.132 should be submitted before final rejection in order to be considered timely.   
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY R DEL COTTO whose telephone number is (571)272-1312.  The examiner can normally be reached on M-F, 8:30am-6:00pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on (571) 272-2817.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 


/GREGORY R DELCOTTO/Primary Examiner, Art Unit 1761                                                                                                                                                                                                        



/G.R.D/March 24, 2022